      Case 2:18-cv-00712-DB-DBP Document 20 Filed 01/04/19 Page 1 of 4




VINCENT J. VELARDO (13610)
GREG SODERBERG (14016)
LITCHFIELD CAVO LLP
420 E. South Temple, Suite 510
Salt Lake City, Utah 84111
Phone: 801-410-4982
velardo@litchfieldcavo.com
soderberg@litchfieldcavo.com

Attorneys for Defendant The Tor Project, aka
The Onion Router


                IN THE UNITED STATES DISTRICT COURT
                 DISTRICT OF UTAH, CENTRAL DIVISION

JAMES SEAVER and DEBORAH
SEAVER, as parents and heirs of G.S.,      REQUEST TO SUBMIT FOR
deceased,                                DECISION THE TOR PROJECT,
                                        INC.’S MOTION TO DISMISS FOR
                                              LACK OF PERSONAL
          Plaintiffs,                       JURISDICTION AND FOR
v.                                        FAILURE TO STATE A CLAIM

The ESTATE of ALEXANDRE
CAZES, deceased, a citizen of           Civil Case No: 2:18-cv-00712-DB-DBP
Canada, formerly doing business as
ALPHABAY; THE TOR PROJECT,                       Honorable Dee Benson
INC. aka THE ONION ROUTER, a                   Magistrate Judge Dustin Pead
Massachusetts non-profit corporation;
CHINA POSTAL EXPRESS &
LOGISTICS COMPANY aka CHINA
POST aka CHINA COURIER
SERVICES CORPORATION, a
Chinese corporate or governmental
entity; and EMS COOPERATIVE dba
      Case 2:18-cv-00712-DB-DBP Document 20 Filed 01/04/19 Page 2 of 4




EXPRESS MAIL SERVICE, a foreign
entity,

       Defendants.



      Defendant The Tor Project, Inc. a/k/a The Onion Router (herein, “Tor

Project”), by and through counsel of record, and pursuant to DUCivR 7-3, hereby

requests to submit for decision The Tor Project, Inc.’s Motion to Dismiss for Lack

of Personal Jurisdiction and For Failure to State a Claim.


   1. Defendant Tor Project filed its Motion to Dismiss for Lack of Personal

      Jurisdiction and For Failure to State a Claim on October 24, 2018.

   2. After a stipulated extension of time, Plaintiff filed their Memorandum in

      Opposition to Motion to Dismiss on December 5, 2018.

   3. After a stipulated extension of time, Defendant Tor Project filed their Reply

      in Support of Motion to Dismiss on January 4, 2019.

   4. A hearing has been requested on the motion.




                                          2
   Case 2:18-cv-00712-DB-DBP Document 20 Filed 01/04/19 Page 3 of 4




Dated this 4th day of January, 2019.

                                 LITCHFIELD CAVO, LLP

                                 /s/ Greg Soderberg
                                 VINCENT J. VELARDO
                                 GREG SODERBERG
                                 Attorneys for Defendant The Tor Project,
                                 aka The Onion Router




                                   3
      Case 2:18-cv-00712-DB-DBP Document 20 Filed 01/04/19 Page 4 of 4




                             CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing

REQUEST TO SUBMIT FOR DECISION THE TOR PROJECT, INC.’S

MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND

FOR FAILURE TO STATE A CLAIM, in Case No. 2:18-cv-00712-DB-DBP in

the United States District Court, District of Utah, Central Division, was filed via

CM/ECF, on the 4th day of January, 2019, giving electronic notice of such filing

to the following:

                             Counsel for Plaintiffs
                               Jeffrey D. Gooch
                               J. Angus Edwards
                JONES WALDO HOLBROOK & MCDONOUGH, P.C.
                       170 South Main Street, Suite 1500
                          Salt Lake City, Utah 84101
                           jgooch@joneswaldo.com
                          aedwards@joneswaldo.com

                                              /s/ Adrianna E. Hebard
                                              ADRIANNA E. HEBARD




                                          4
